Citation Nr: 0915091	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for multi-joint rheumatoid arthritis for the 
period of December 3, 2001 to May 12, 2008.  

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for rheumatoid arthritis in the right (major) 
hand from May 12, 2008 to the present.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for rheumatoid arthritis in the left (minor) 
hand for May 12, 2008 to the present.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the right knee from 
May 12, 2008 to the present.  

5.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the left knee from May 
12, 2008 to the present.  

6.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the right hip from May 
12, 2008 to the present.  
7.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the left hip from May 
12, 2008 to the present.  

8.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the right elbow from 
May 12, 2008 to the present.  

9.  Entitlement to an initial disability rating in excess of 
10 percent for rheumatoid arthritis in the left elbow from 
May 12, 2008 to the present.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1988 to July 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Board remanded the claim for further development in an 
April 2007 remand.  Those actions have been accomplished and 
the claims are ripe for appellate review.   




FINDINGS OF FACT

1.  The Veteran's service-connected rheumatoid arthritis 
affects his hips, elbows, hands, and knees; the disorder is 
not manifested by definite impairment of health supported by 
objective findings or incapacitating episodes more than three 
times annually.  

2.  The Veteran's rheumatoid arthritis of the knees is 
manifested by some pain and light limitation of motion of 
each knee; however, it is not productive of limitation of 
extension of more than 5 degrees, limitation of flexion of 
less than 60 degrees, no ankylosis, and while there were 
subjective reports of instability, no instability has been 
viewed upon objective examination.  

3.  The Veteran's rheumatoid arthritis of the hips is 
manifested by some pain and slight limitation of motion of 
each hip; however, it is not productive of more than minimal 
limitation of motion or ankylosis.  

4.  The Veteran's rheumatoid arthritis of the elbows with 
rheumatoid nodules in the joints is manifested by some pain 
and slight limitation of motion of each elbow; however, it is 
not productive of more than minimal limitation of motion or 
ankylosis.  

5.  The Veteran has rheumatoid arthritis in both wrists and 
in the joints of the hands in all fingers, including the 
thumbs; thus, there is arthritis in each wrist joint and both 
groups of small joints in the hands; each joinyt or group of 
joints is manifested by some pain and slight limitation of 
motion , it is not productive of more than minimal limitation 
of motion or ankylosis of any joint.  


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged disability 
evaluation in excess of 20 percent for multi-joint rheumatoid 
arthritis for the period of December 3, 2001 to May 12, 2008 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5002 (2008).

2.  The criteria for entitlement to an initial or staged 
disability evaluation in excess of 10 percent for rheumatoid 
arthritis in the right (major) hand from May 12, 2008 to the 
present have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5228-5230 (2008).

3.  The criteria for entitlement to an initial or staged 
disability evaluation in excess of 10 percent for rheumatoid 
arthritis in the left (minor) hand for May 12, 2008 to the 
present have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5228-5230 (2008).

4.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for rheumatoid arthritis in 
the right knee from May 12, 2008 to the present have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 
5256-5261(2008).

5.  The criteria for an initial or staged disability rating 
in excess of 10 percent for rheumatoid arthritis in the left 
knee from May 12, 2008 to the present have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002, 5256-
5261(2008).
 
6.  The criteria for an initial or staged disability rating 
in excess of 10 percent for rheumatoid arthritis in the right 
hip from May 12, 2008 to the present have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5251-5253 
(2008).

7.  The criteria for an initial or staged disability rating 
in excess of 10 percent for rheumatoid arthritis in the left 
hip from May 12, 2008 to the present have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5251-5253 
(2008).

8.  The criteria for an initial or staged disability rating 
in excess of 10 percent for rheumatoid arthritis in the right 
elbow from May 12, 2008 to the present have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5205-5210 
(2008). 

9.  The criteria for an initial or staged disability rating 
in excess of 10 percent for rheumatoid arthritis in the left 
elbow from May 12, 2008 to the present have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5205-5210 
(2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and, 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  While not required, it 
is noted that in this instance that VA requested the claimant 
to provide any evidence in his possession that pertains to 
the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007), petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

In addition, the Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The letters from the RO satisfy most of these mandates.  The 
Veteran did receive information, in November 2002 and April 
2007 VA letters, regarding what was required in order to 
receive a higher evaluation for his claimed conditions and he 
was informed about the information and evidence that VA will 
seek to provide and the information and evidence he is 
expected to provide.  Initially, the Veteran's claim was 
dealt with solely as entitlement to an initial rating in 
excess of 20 percent for active rheumatoid arthritis; 
following the Board's remand, the claim was separated into 
individual claims for an increase for each affected joint. A 
supplemental statement of the case re-adjudicated the claims 
following remand from the Board in April 2007, curing any 
defect as to information which was not provided prior to 
initial unfavorable actions.  This was done following 
remedial notice sent to the Veteran in September 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).   
Furthermore, post-decisional documentation set forth the 
criteria used in establishing a higher disability evaluation 
for rheumatoid arthritis as it applies to the hands, knees, 
elbows, and hips, fully curing any presumed prejudice.  See 
Prickett, supra.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.

However at the nature of the present appeal is somewhat 
different from the situation addressed in Vasquez-Flores.  
The present appeal involves the issue of a higher initial 
rating, not a claim for an increased rating.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Also see 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In 
Dunlap, the Court held that when VA has granted a service 
connection claim and the Veteran thereafter in his notice of 
disagreement challenges the rating assigned, as here, a duty 
to provide VCAA notification as to the higher rating issue 
does no attach because the higher rating challenge does not 
technically constitute a "claim," which would trigger VCAA 
notice duties.  Dunlap, supra, at 117 (holding that "[w]hen 
[the claimant] filed his notice of disagreement after his 
service-connection award, his claim had been more than 
substantiated, and section 5103(a) [notice] was no longer 
required").  In line with the reasoning set forth in these 
judicial decisions, the notice requirements addressed by the 
Court in Vasquez-Flores, supra, do not apply to an initial 
rating claim such as the one now on appeal to the Board.

Information was provided to how disability rating or 
effective date is established should the claim be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefits sought on appeal, mooting the need 
for further notice.  Dingess, supra.  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
and clinical reports.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board notes that the Veteran was provided  thorough VA 
orthopedic examinations that are adequate for rating 
purposes.  See 38 C.F.R. §§ 3.326, 3.327.  There is no 
further duty to provide an examination or opinion.

Applicable Legal Criteria - Increased Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which arise out of an initial 
grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from 
the filing of the claim forward, if the evidence suggests 
that such a rating would be appropriate.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible.  While a layperson 
is permitted to provide observations, lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008). Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36- 
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).




Legal Criteria-Rheumatoid Arthritis

Under Diagnostic Code 5002, a 20 percent rating is warranted 
for rheumatoid arthritis as an active process, with one or 
two exacerbations a year in a well-established diagnosis.  A 
rating of 40 percent is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.  A rating 
of 60 percent is warranted with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A rating of 
100 percent is warranted with constitutional manifestations 
associated with active joint involvement, totally 
incapacitating. 38 C.F.R. § 4.71a (2008).

Such a disorder may also be rated on the basis of chronic 
residuals such as limitation of motion.  For residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation (emphasis added).  

Analysis

The Veteran was initially granted service connection for 
rheumatoid arthritis as a systemic disability affecting 
multiple joints.  The basis for this, was that his medical 
records available at the time of the initial rating did not 
indicate that an active disease process was current, and that 
there was not specific limitation of motion in the individual 
joints affected by the disease.  The Veteran, pursuant to the 
Board's April 2007 remand, was afforded a new, comprehensive 
VA examination in May 2008.  As a result of this examination, 
the Veteran's initial 20 percent evaluation was changed to 
individual 10 percent evaluations for the eight joints 
affected by the disease process.  Thus, the Board must 
discuss a "split rating" and consider if entitlement to a 
20 percent evaluation is correct for the period ending May 
11, 2008, and whether or not an increase is warranted for 
each of the eight joint groups affected by the disorder form 
the period of May 12, 2008 to the present.  See Fenderson, 
supra.  

Systemic Rheumatoid Arthritis, December 3, 2001 to May 11, 
2008

The Veteran's 20 percent rating was established with the 
grant of service connection in March 2004.  The 20 percent 
evaluation was based on two medical examination reports then 
of record.  The earliest of these, dated in September 2002, 
was a generalized examination covering more than the 
Veteran's joints.  Arthralgias were reported in all joints of 
the body at this time.  Objectively, no swelling or 
inflammation was present, and range of motion testing did not 
reveal any loss of mobility in the joints.  Range of motion 
in the wrists was flexion to 90 degrees, extension to 70 
degrees, radial deviation to 20 degrees, and ulnar deviation 
to 55 degrees.  The bilateral hips were to 120 degrees 
flexion, 40 degrees internal rotation, 45 degrees external 
rotation, abduction to 45 degrees, and adduction to 30 
degrees. The bilateral knees showed range of motion of 
flexion to 140 degrees.  Rheumatoid arthritis was diagnosed 
after the examination.  

During the period under review, the Veteran's rheumatoid 
arthritis did not present as an active process during his VA 
examination, with the joints individually having essentially 
normal ranges of motion findings.  Under Code 5002, chronic 
residuals are to be rated under joint-specific guidelines for 
the joints that are affected by the disease process.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002.  In the current 
case, the RO determined the Veteran's report of exacerbation 
to be indicative of an active disease process, although not 
one which flared during examination.  As such, the RO rated 
the joints as a combined disability under Code 5002 for an 
active process.  That is, there was a well-established 
diagnosis of rheumatoid arthritis, with more than two 
exacerbations of the condition within a year.  Id.  Given 
that the Veteran's individual joint range of motion was 
essentially normal, he would not be able to garner a 
compensable rating under joint-specific criteria during the 
initial time period under review (thus making the rating 
under Code 5002 more appropriate for his claim).  That is, in 
order to show entitlement to an increase, he must show that 
the symptoms were productive of definite impairment of health 
supported by examination findings, with exacerbations 
occurring three or more times a year.  Id. 

The Veteran's clinical history does include consults for an 
active disease process, with July 2000 and February 2002 
clinical notes establishing participation in experimental 
therapy to alleviate symptoms.  The available records do not, 
however, establish that the Veteran underwent any significant 
impact to his health prior to May 2008, and thus for this 
period under review, the criteria for a higher evaluation has 
not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  
Also, the factors established in the DeLuca case were not 
found on objective examination, as the Veteran did not 
present with any noted loss of mobility in the affected 
joints.  See DeLuca, supra.  As this is the case, the claim 
for an increase, for the first period under review, must be 
denied.  

May 12, 2008 to the Present

The Veteran received a comprehensive VA orthopedic 
examination on May 12, 2008, to assess the impact of active 
rheumatoid arthritis or chronic residuals of same, in the 
bilateral hands, hips, elbows, and knees.  As the examination 
found impairment in all the joints in the form of residual 
disability, 10 percent individual ratings were assessed for 
the knees, hands, hips, and elbows under joint-specific 
guidelines, as the combined rating under this approach was 
more favorable than a rating of active process established by 
incapacitating episodes under Code 5002.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  Thus the Board must discuss 
each individual joint group to determine if the criteria for 
a higher evaluation are warranted.  

Knees

In the May 2008 VA examination, the Veteran complained of 
knee pain that was 7/10 in severity in the right knee, 
flaring to 9/10 during changes in weather or extended 
walking.  The left knee was less severe, with a constant 
subjective pain of 4/10, flaring to 8/10 with extended use.  
Weakness and stiffness were reported in both knees; however, 
no swelling or redness was noted on objective examination, 
and the ligaments were reported to be stable.  Bilateral 
flexion was to 120 degrees actively and 130 degrees 
passively, and the Veteran could not do deep knee bend 
exercises.  The examiner stated that he could not comment on 
whether loss of motion would be greater with repeated 
movements, and he also stated that the Veteran subjectively 
complained of weakness, pain, and lack of coordination.  
There was no locking of the knees, although the Veteran did 
complain of instability.  A brace, cane, or other ambulative 
assitive device was not needed.  

For chronic residuals of rheumatoid arthritis, Code 5002 
states that for residuals such as ankylosis or limitation of 
motion, a rating should be assigned under the appropriate 
diagnostic code for the specific joint involved.  Where, 
however, the limitation of motion is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 
5002.  In this instance, the Veteran's limitation of motion 
is to 120 degrees flexion, with no noted abnormality in 
extension made in the examination report.  Under the criteria 
applicable for the knee, the Veteran does not meet the 
necessary limitation of motion (45 degrees flexion or 10 
degrees extension) to be awarded a compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Additionally, there is no ankylosis present, and instability 
is not confirmed by objective examination (that is, it is 
only a subjectively reported symptom that was not observed by 
the examiner during the assessment).  As such, under Code 
5002, the limitation of motion in the left and right knee are 
sufficient to be residuals of rheumatoid arthritis, and the 
limitation of motion in itself is enough for the award of 
separate 10 percent ratings for each knee.  As the Veteran 
has not shown a greater impairment in his knees regarding 
limitation of motion, the criteria for a higher assessment 
under joint-specific guidelines have not been met.  

Hips

The Veteran's bilateral hips were also assessed in the May 
2008 VA examination.  The associated report determined that 
bilateral hip flexion was to 90 degrees actively, and to 125 
degrees passively.  Extension was to 20 degrees actively and 
30 degrees passively, with pain 6/10 between active and 
passive ranges of motion.  Adduction was 15 degrees active 
and 25 degrees passive, also with 6/10 pain between active 
and passive range of motion. Bilateral hip abduction was to 
35 degrees active and 45 degrees passive, external hip 
rotation to 30 out of 60 degrees both actively and passively, 
and bilateral internal rotation of 30 degrees actively and 
passively, with pain noted in the extremes of all movements.  
There was no swelling, heat, redness, or tenderness noted 
upon examination.  

In order for the Veteran to receive a compensable evaluation 
under joint-specific guidelines, he would need to show that 
his hip is limited in motion to 45 degrees flexion, or, that 
there is a limitation of adduction where the Veteran cannot 
cross his legs, or, that there is a limitation of rotation, 
where the veteran cannot toe-out more than 15 degrees in the 
affected leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5252, 
5253.  Given the findings of the May 2008 examination, the 
Veteran has not shown that his range of motion is so limited 
as to meet these threshold requirements for compensation.  As 
such, and as there is no ankylosis or other abnormality noted 
in the hip joints, the Veteran must be assigned 10 percent 
ratings under Code 5002.  That is, the Veteran's hips are 
both limited in range of motion due to rheumatoid arthritis 
residuals; however, such limitation is less than what is 
required for compensation under joint-specific guidelines.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5002. As such, the 
Veteran has not met the schedular criteria for an increase in 
evaluation, and his claim for an increase for both of his 
hips must be denied.  

Elbows  

Regarding the elbows, the May 2008 VA examination addressed 
the rheumatoid arthritis in these bilateral joints and how 
the disease affected motion.  Specifically, findings 
indicated a flexion to 130 degrees bilaterally upon active 
motion, and to 140 degrees with passive motion (pain noted 
between active and passive ranges).  The Veteran was able to 
perform 10 movements of flexing the elbows without change in 
motion, and strength in the joint remained 5/5 both prior to 
and before the exercises. There were two rheumatoid nodules 
at the left olecaron fossa.  There was no evidence of 
weakness, pain, fatigability, or lack of coordination in the 
bilateral elbows after repetitive motion.  

In order to qualify for a compensable rating under joint-
specific guidelines, flexion of the forearm must be limited 
in movement to 100 degrees for both the major and minor 
extremity, or, extension must be limited to 60 degrees for 
the major and minor extremity.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207. The Veteran's motion is not so 
limited, and there is no indication in the most recent 
medical assessment that he experiences a malunion or nonunion 
in the elbow or that he experiences ankylosis.  As such, the 
current 10 percent evaluations for both the right and left 
elbow are appropriate, as there is some limitation of motion 
due to rheumatoid arthritis; however, that limitation is not 
enough to warrant compensation under joint specific 
guidelines.  

Hands

The Veteran was assessed as having rheumatoid arthritis in 
his bilateral hands in a May 2008 VA examination.  He 
complained of stiffness in all joints of the hands which is 
alleviated as the day progresses.  He has had no 
hospitalization or surgery, and has good strength and 
dexterity in the hands.  Objectively, there was a noted soft 
tissue hypertrophy in the proximal interphalangeal joints; 
however, there is no bony atrophy.  The wrist is positioned 
in 20 degrees dorsiflexion.  The position of the second 
through fifth proximal interphalangeal joints is, 
bilaterally, for the second, fourth, and fifth digits, 30 
degrees out of usual 30 and 20 compared to the usual 10 
degrees for the bilateral third interphalangeal joints.  The 
bilateral thumbs have full abduction and rotation.  

Range of motion findings for the bilateral hands are, for the 
second through fifth metacarpal joints, 90 degrees of flexion 
bilaterally.  For the second through fifth interphalangeal 
joints, the second to fifth fingers move to 110 degrees.  For 
the bilateral third proximal interphalengeal joint, flexion 
is from 10 degrees to 110 degrees flexion.  The 
interphalengeal joints can be actively extended to 30 
degrees.  The distal interphalengeal joints of the second 
through fifth digits had a range of motion to 70 degrees, and 
the Veteran could touch the tip of the first finger to the 
tips of the second through fourth fingers on both hands.  The 
Veteran can make a fist that had no distance between the tips 
of the fingers and the proximal transverse crease in the 
palm.  The Veteran had excellent strength for pushing, 
pulling, and twisting, and had good dexterity.  Rheumatoid 
arthritis was diagnosed, with the affect being particularly 
more pronounced in the bilateral second through fifth digits 
bilaterally.  No painful motion was noted in the hands, and 
there was no significant loss of motion with repeated use of 
the joints.  

Limitation of motion of the fingers is rated in Codes 5228 to 
5230, and limitation of the wrist is addressed in Code 5215.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5228-5230.  The 
Board notes that ankylosis is not present, and that the only 
symptom noted on examination is limitation of motion.  In 
order to receive a compensable rating for the wrist, the 
Veteran would need to show a palmar flexion limited in line 
with the forearm or dorsiflexion of less than 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5215.  He has not met 
that standard, as he can elevate his wrist to 20 degrees, 
which, according to the examiner, is within the normal range.  
As for the digits, a compensable rating requires a limitation 
of motion of the index or long finger with a gap of one inch 
or more between the fingertip and the proximal transverse 
crease of the palm or; with extension limited by more than 30 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  For 
the thumbs, a 10 percent rating is assigned when there is a 
gap of one or two inches between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5230.  The Veteran can 
extend his fingers to 30 degrees, and his fingers all touch 
the crease of his palms.  Regarding the thumb, there is no 
gap when he makes a fist and no showing of loss of motion 
bilaterally.  As such, the Veteran has not shown that he 
meets the criteria for a joint-specific rating for loss of 
motion under joint-specific guidelines for the bilateral 
hands.  As such, the 10 percent evaluations assigned for the 
left and right hand under Code 5002 are appropriate, as there 
is some limitation of motion associated with the rheumatoid 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.  




DeLuca and Extraschedular Factors

The extent to which the Veteran's additional limitations have 
been discussed in the above sections.  It is noted that he 
subjectively reports fatigability in the knees and additional 
limitation in the hips (e.g. cannot do repetitive bending) 
with pain on motion.  These additional limitations are fully 
contemplated in the assignment of the current rating.  
Indeed, the assigned 10 percent ratings for the bilateral 
knees and hips consider the additional limitation by pain and 
fatigability, and even with such symptoms, it is noted that 
the Veteran does not meet the schedular requirements for a 
compensable evaluation under joint-specific guidelines.  
Thus, the criteria of DeLuca have been integrated in the 
current ratings, and they do not require the assignment of a 
higher evaluation.  See DeLuca, supra.  

Regarding an extraschedular evaluation, the Board notes that 
the disabilities in the Veteran's hips, knees, hands, and 
elbows have not been productive of any marked interference in 
employment and have not required frequent hospitalization.  
The Veteran is currently employed as a mechanic and while he 
reports having to miss work occasionally, it is not so 
frequent as to cause a significant impact on his employment.  
Moreover, particularly with relation to his hands, the 
Veteran is able to manipulate tools and continue in his trade 
as a mechanic.  He has not needed hospitalization and is 
treated with medication for his rheumatoid arthritis.  As 
this is the case, the disease process is not outside of the 
norm, and thus does not merit a remand to the Director of 
VA's Compensation and Pension Service for an extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

In conclusion, the medical evidence is against an increase in 
rating for the Veteran's knees, hands, elbows, and hips for 
both periods under review.  Simply, he has not met the 
criteria for higher evaluations, nor has he shown that his 
disability is so unique as to require further development.  
As such, his claims must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


























ORDER

Entitlement to an initial disability evaluation in excess of 
20 percent for multi-joint rheumatoid arthritis for the 
period of December 3, 21001 to May 12, 2008 is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for rheumatoid arthritis in the right (major) hand 
from May 12, 2008 to the present is denied.  

Entitlement to an initial disability evaluation in excess of 
10 percent for rheumatoid arthritis in the left (minor) hand 
for May 12, 2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the right knee from May 
12, 2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the left knee from May 
12, 2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the right hip from May 
12, 2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the left hip from May 12, 
2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the right elbow from May 
12, 2008 to the present is denied.  

Entitlement to an initial disability rating in excess of 10 
percent for rheumatoid arthritis in the left elbow from May 
12, 2008 to the present is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


